DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2020 has been entered.


Drawings
The drawings are objected to because there is no reference number for the notched area described in claims 1, 8-9, 18 and 34.  Figure 9 appears to illustrate areas that could be considered the claimed “notched area” as shown towards the top and bottom of elements 120/124.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the phrase “a notched area” is unclear and confusing.  Since “a notched area” is already referenced in claim 1, is the “notched area” of claim 8 an additional area?  If so, this is confusing and unclear.  Perhaps, Applicant intends to amend claim 8 to reference “the notched area” of claim 1.  Please provide clarification.

Claims 1, 18 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudwal et al. (US 2015/0274213 A1).
The outer surface 112 of the fender body also defines laterally extending channels 118, 120 (FIG. 6) to receive portions of the braces 104, 106 respectively”, i.e. portions of 104 and 106 are coupled to channels of 102 within elements that are considered to be notched areas 114 and 116); forming a second metallic member (Fig. 3, 104/106) of different composition than the first metallic channel member (para. [0055] discloses “The braces 104, 106 are metallic tubes. It is contemplated that the braces 104, 106 could have any type of cross-section and be made of any other material”, i.e. they are capable of being made from a material that has a different composition from that of 102 as long as the proper rigidity is provided); and coupling the second metallic member (104/106) to the first metallic channel member (102) within a notched area (Fig. 6, 114 and 116 and para. [0052] discloses that “The raised portions 114, 116 are generally laterally centered on the fender body 102. The raised portions 114, 116 provide attachment surfaces for the braces 104, 106 respectively”, i.e. the raised portions can be interpreted to be the claimed notched area which facilitates the coupling of 104/106 to 102) of the open face of the first metallic channel member (para. [0052] and Fig. 6 as annotated above illustrates portions of 104 and 106 coupled to channels of 102 within elements that are considered to be the claimed notched areas of 114 and 116).


[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Channel Member with Open Face)]
    PNG
    media_image1.png
    573
    652
    media_image1.png
    Greyscale

Regarding claim 18, an alternative interpretation of Rudwal et al. disclose a first metallic channel member (Fig. 6, 102 with 118 and 120) having an open face (Fig. 6 illustrates an open face portion of a channel element that includes 114, 116, 122 and 124 as annotated above and detailed in para. [0052] of the Rudwal reference which teaches that “The outer surface 112 of the fender body also defines laterally extending channels 118, 120 (FIG. 6) to receive portions of the braces 104, 106 respectively”, i.e. portions of 104 and 106 are coupled to channels of 102 within elements that are considered to be notched areas 114 and 116); a second metallic member (Fig. 3, 106) of different composition than the first metallic channel member (para. [0055] discloses “The braces 104, 106 are metallic tubes. It is contemplated that the braces 104, 106 could have any type of cross-section and be made of any other material”, i.e. they are capable of being made from a material that has a different composition from that of 102 as long as the proper rigidity is provided); wherein the second metallic member is coupled to the first metallic The raised portions 114, 116 are generally laterally centered on the fender body 102. The raised portions 114, 116 provide attachment surfaces for the braces 104, 106 respectively”, i.e. the raised portions can be interpreted to be the claimed notched area which facilitates the coupling of 104/106 to 102) of the open face of the first metallic channel member (para. [0052] and Fig. 6 as annotated above illustrates portions of 104 and 106 coupled to channels of 102 within elements that are considered to be the claimed notched areas of 114 and 116).
As to claim 53, an alternate interpretation of Rudwal et al. disclose wherein the open face of the first metallic channel member (102) is open in a lateral direction (Fig. 6 illustrates 102 opened in a lateral direction).
Claims 2-7 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rudwal et al.
Regarding claims 2-7 and 19-24, Rudwal et al. disclose the claimed invention including first metallic member (Fig. 6, 126), second metallic member (Fig. 6, 102 and Fig. 6 illustrates element 102 covering the channel portion of element 126) in the form of a plate (Fig., 6 illustrates element 102 as a plate shaped element) and a third member (Fig. 6, 104 and 106).
Rudwal et al. teaches a first metallic channel member and a second metallic member, but is silent as to the method of production.  The claimed phrases “formed by casting”, formed from cast aluminum”, “is cast AL ADC12”, “formed from stamped aluminum plate”, “is stamped and formed 6061-T6”, “is a casting”, “is cast aluminum”, “is a stamped aluminum plate” are being treated as product by process limitations; that is the claimed products are the same as the products of the prior art reference Rudwal et al.  
As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777. Thus, even though Rudwal et al. is silent as to the process used to form the first metallic channel and the second metallic member, it appears that the product in Rudwal et al. would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a metal materials of different compositions (para. [0058]).
Additionally and regarding claims 4 and 21, while Rudwal et al. do not explicitly disclose that the specific type of metal being used is cast AL ADC12, it is noted that section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
It would have been obvious to one of obvious skill in the art before the effective filing date of the claimed invention to construct the first metallic channel member of Rudwal et al. from cast AL ADC12 because such selection of a known metal to construct a prior art device made of metal is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In this connection, it is obvious to make the metallic element out of any known member including casting and aluminum.  If an element is made from aluminum, then any type of aluminum may be a sufficient selection for manufacture.
Also regarding claims 7 and 24, while Rudwal et al. do not explicitly disclose that the specific type of metal being used is stamped and formed of aluminum alloy 6061-T6, it is noted that section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).  
It would have been obvious to one of obvious skill in the art before the effective filing date of the claimed invention to construct the first metallic channel member of Rudwal et al. from stamped and formed aluminum alloy 6061-T6 because such selection of a known metal to construct a prior art device made of metal is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In this connection, it is obvious to make the metallic element out of any type of metal including aluminum alloy 6061-T6.  As discussed above, if an element is made from aluminum, then any type of aluminum may be a sufficient selection for manufacture.

  
Allowable Subject Matter
Claims 9-17 and 25-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 34-52 and 54-55 are allowed.

Additional Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsuyuzaki et al. (US 2011/0278880) disclose a first channel member with a second member coupled to it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.D.I/January 28, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612